Name: Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co- responsibility levy introduced in respect of milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  agri-foodstuffs;  processed agricultural produce
 Date Published: nan

 9 . 8 . 77 Official Journal of the European Communities No L 203/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( x ), and in particular Article 6 thereof, Whereas the application, with effect from 16 September 1977, of the co-responsibility levy introduced by Regulation (EEC) No 1079/77 makes it necessary to adopt detailed rules of application for the collection of the levy ; whereas these rules must provide for arrangements that are as efficient and as rational as possible ; whereas, to that end, in order to simplify administration and supervision, account should be taken of the special situations which would give rise to excessive expenditure of time and money, out of proportion to the sum raised by the co-responsibility levy ; Whereas it is necessary to calculate, in accordance with the second subparagraph of Article 2 (3 ) of the abovementioned Regulation , the amount of the levy applicable until the end of the 1977/78 milk year ; whereas in cases where the producer is paid for the milk on the basis of deliveries expressed in litres , provision should be made for the application of a coefficient to the amount of the levy as fixed in kilograms; whereas , with regard to milk used by the producer to make butter or cream, the amount of the levy must be based, for ease of administration and supervision, on the quantities of skimmed milk or buttermilk for which the aid provided for in Article 2 ( 1 ) (b ) of Regulation (EEC) No 986/68 is, on application, actually granted to the producer ; whereas in that event, the payment provided for in Article 3(2 ) of Regulation (EEC) No 1079/77 must be made, as far as possible, by deducting the levy payable by the producer from the abovementioned aid ; Whereas , as regards exemption from the levy under Article 1 (2) of Regulation (EEC) No 1079/77, it should be made clear that only those producers whose farms are situated in one of the regions in question are exempt ; whereas, furthermore, owing to their marginal nature, no account should be taken of quantities of milk other than cows' milk which have been, produced outside the mountain regions ; whereas the same is true as regards producers who market directly, as drinking milk, very small annual quantities bought from other producers ; Whereas a simplified procedure for collecting the levy should be laid down for dairies which receive a limited volume of milk or which draw up the account for payment of the producer only once a year ; Whereas, in order to permit effective supervision, it should be laid down that the purchasers responsible for collecting the levy in respect of milk delivered by producers must keep stock records designed to suit the particular requirements of such supervision ; whereas, in order to ensure, in particular, that purchasers fulfil their obligations under Article 3 ( 1 ) of Regulation (EEC) No 1079/77, it is essential that the Member States adopt supervision arrangements calculated to ensure collection of the levy and provisions to ensure that all those concerned are informed of the penalties applicable to defaulters ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,H OJ No L 131 , 26 . 5 . 1977, p. 6 . No L 203/2 Official Journal of the European Communities 9 . 8 . 77 amount deducted in respect of the co-responsibility levy. Article 3 1 . With the exception of undertakings which buy only milk from farms situated in one of the regions referred to in Article 1 (2) of Regulation (EEC) No 1079/77, purchasers of milk from producers shall keep at the disposal of the competent agency stock records indicating, as required by the Member State in question, for each month or for each period of four weeks : ( a ) the names and addresses of the producers from whom they purchased the milk ; ( b ) the corresponding quantities of milk purchased from each producer ; ( c ) the names and addresses of the undertakings treating or processing milk which took delivery of the milk in question , if those undertakings did not purchase the milk from the producers ; ( d ) the amount of the levy deducted from the sum due to each producer in payment of the milk which he delivered . 2 . With regard to milk from farms situated in one of the regions referred to in Article 1 (2) of Regulation (EEC) No 1079/77, the stock records shall indicate separately the names and addresses of the producers concerned and the quantities of milk which they delivered during the month or period of four weeks in question . Furthermore, the Member State shall adopt the necessary provisions concerning the documents to be supplied to the competent agency by way of proof of the geographical situation of the farms concerned . 3 . Not later than 45 days following the end of the period in question purchasers shall forward to the competent agency : ( a ) a statement of the total quantity of milk delivered by producers during a month or a period of four weeks ; ( b ) the entire amount of the corresponding levy due to the competent agency. 4. However, the Member States may allow the period from 16 September until the end of the month of October 1977 to be considered as one period for purposes of paragraph 3 . HAS ADOPTED THIS REGULATION : TITLE I Collection of the co-responsibility levy in the case of deliveries of milk to a dairy Article 1 1 . The co-responsibility levy shall be due from all milk producers whose farms are not situated in one of the regions referred to in Article 1 ( 2) of Regulation (EEC) No 1079/77 in respect of all cows' milk bought from them in the natural state by an undertaking treating or processing milk and delivered on or after 16 September 1977. 2. For the purposes of this Regulation : ( a ) an undertaking treating or processing milk means both :  a purchasing body which is an association treating or processing milk,  an undertaking or association which purchases milk, but which restricts its activities to collection, storage and cooling operations or to one of these operations ; ( b ) delivery means any delivery, whether transport is carried out by the producer himself, by the undertaking purchasing the milk or through a third party . 3 . However, quantities of milk sold by one producer to another producer shall be exempted from the levy, provided that :  the latter markets them directly as drinking milk, and  the total quantity of milk purchased by this latter producer does not exceed 3 000 kilograms per year. Article 2 1 . The amount of the levy, subject to any alteration under Article 2 (4) of Regulation No 1079/77, shall be 0-260 unit of account per 100 kilograms of cows' milk delivered between 16 September 1977 and the end of the milk year 1977/78 . Where the producer is paid for the milk on the basis of deliveries expressed in litres, the conversion into kilograms shall be effected by applying the coefficient 1-03 . 2 . Purchasers of the milk must indicate separately, on the payment account for each producer, the 9 . 8 . 77 Official Journal of the European Communities No L 203/3 always to any alteration under Article 2 (4) of Regulation (EEC) No 1079/77. Article 4 \ . Those undertakings which treat or process milk which provide proof that an average of not more than 1 500 kilograms of cows' milk per day was bought by them from producers in 1976 may, at their request, be authorized by the competent agency to fulfil the obligations set out in Article 3 (3 ) on a quarterly basis . 2 . Undertakings which produce cheeses with a ripening period of six months or more and which prepare the account for payment of the milk producer once a year only, may fulfil the obligations set out in Article 3 (3 ) on an annual basis . 3 . Where the preceding paragraphs are applied, the operations referred to in Article 3 (3 ) shall be carried out within 45 days following, as appropriate, the end of the quarter or of the calendar year in question . 4. In order to take account of special administrative difficulties in Italy, other than those covered by the preceeding paragraphs, additional rules of application may be adopted . Article 6 1 . Payment under Article 3 (2) of Regulation (EEC) No 1079/77 shall be made by deducting the amount of the levy due from the amount of the aid granted in accordance with Articles 6 to 8a of Regulation (EEC) No 1105/68 . This deduction shall not have any effect on the way the respective amounts are presented in the accounts . 2 . However, in Member States where the application of paragraph 1 would encounter difficulties resulting from the allocation of administrative competence, a different system of collection presenting equivalent guarantees may be applied . TITLE III General provisions Article 7 In the event of a change in the amount of the levy, as expressed in units of account or in national currency, the amount to be collected for the current month or period of four weeks shall be that applicable on the first day of that month or period of four weeks , even where Article 4 ( 1 ) or (2 ) is applied . Article 8 Before the 15th of each month the Member States shall notify the Commission of the sum collected in respect of the levy during the preceding month, indicating the quantities of milk, skimmed milk and buttermilk on which that sum is based . TITLE II Collection of the co-responsibility levy on sales of milk by the producer in the form of certain other milk products Article 5 1 . The co-responsibility levy shall be due from any milk producer whose farm is not situated in one of the regions referred to in Article 1 ( 2) of Regulation (EEC) No 1079/77 who uses all or part of his milk to make butter or cream on the farm, in respect of the quantities of that milk corresponding to the quantities of skimmed milk and buttermilk used by him on or after 16 September 1977 to feed his animals and for which aid as provided for in Article 2 ( 1 ) ( b ) of Regulation (EEC) No 986/68 is granted . The second subparagraph of Article 3 ( 2 ) shall apply in respect of such farms . 2. During the period from 16 September 1977 until the end of the milk year 1977/78 , the amount of the levy shall be 0-286 unit of account per 100 kilograms of skimmed milk or buttermilk in respect of which the aid referred to in paragraph 1 is granted, subject Article 9 1 . Member States shall adopt the necessary further measures to ensure the collection of the levy in accordance with this Regulation, and in particular supervision arrangements and measures to ensure that those concerned are informed of the legal or administrative penalties which they may incur if they infringe the provisions of this Regulation . No L 203/4 Official Journal of the European Communities 9 . 8 . 77 2. Before 1 October 1977 the Member States shall notify the Commission of the measures referred to in paragraph 1 and, where applicable, the rules adopted pursuant to Article 6 (2). Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1977. For the Commission Finn GUNDELACH Vice-President